                                                                     Case 2:18-cv-00918-RFB-PAL Document 30 Filed 01/15/19 Page 1 of 2



                                                                 1   Esther C. Rodriguez, Esq.
                                                                     Nevada Bar No. 6473
                                                                 2   RODRIGUEZ LAW OFFICES, P.C.
                                                                     10161 Park Run Drive, Suite 150
                                                                 3   Las Vegas, Nevada 89145
                                                                     702-320-8400
                                                                 4   info@rodriguezlaw.com
                                                                     Attorneys for Plaintiff
                                                                 5     Carol-Lyn Liddle
                                                                 6
                                                                 7                                 UNITED STATES DISTRICT COURT
                                                                 8                                         DISTRICT OF NEVADA
                                                                 9   CAROL-LYN LIDDLE, an individual,                    |       Case No.: 2:18-CV-00918-RFB-PAL
                                                                                                                         |
                                                                10                         Plaintiff,                    |
                                                                     v.                                                  |
                                                                11                                                       |
Rodriguez Law Offices, P.C.




                                                                     HARRY COWELL, an individual, ROCK VAULT |
                                                                12   TOURS, INC., a Delaware Corporation; DOE            |
                                                                     individuals 1 through 10; and ROE business entities |
                              10161 Park Run Drive, Suite 150




                                                                13   11 through 20.                                      |
                                 Las Vegas, Nevada 89145




                                                                                                                         |
                                    Fax (702) 320-8401
                                    Tel (702) 320-8400




                                                                14                         Defendant.                    |
                                                                                                                         |
                                                                15   __________________________________________ |
                                                                16           STIPULATION AND ORDER TO CONTINUE HEARING ON PLAINTIFF’S
                                                                17              MOTION TO AMEND COMPLAINT SCHEDULED JANUARY 17, 2019
                                                                18                                            (FIRST REQUEST)
                                                                19          Plaintiff Carol-Lyn Liddle, and Defendants Harry Cowell and Rock Vault Tours, Inc.,
                                                                20   stipulate and request that the hearing Plaintiff’s Motion to Amend Complaint (ECF 25), presently
                                                                21   scheduled on January 17, 2019 at 9 a.m. (ECF 29), be continued to the next available hearing date,
                                                                22   preferably to February 5, 2019, when counsel for all parties are available for oral argument.
                                                                23          This request arises due to a conflict wherein Plaintiff’s counsel is scheduled for a mandatory
                                                                24   Nevada Supreme Court settlement conference at the same time as the scheduled hearing before this
                                                                25   Court. Plaintiff’s counsel is a sole practitioner and lead counsel in both matters scheduled at that
                                                                26   time. It is thus imperative that Plaintiff’s counsel attend both matters, but will be unable to do so
                                                                27   ...
                                                                28   ...

                                                                                                                      Page 1
                                                                     Case 2:18-cv-00918-RFB-PAL Document 30 Filed 01/15/19 Page 2 of 2



                                                                 1   due to the conflicting times. Counsel for all parties are available February 5, 2019, if this Honorable
                                                                 2   Court is able to accommodate this short continuance.
                                                                 3          IT IS SO STIPULATED this 15th day of January, 2019.
                                                                 4
                                                                 5   RODRIGUEZ LAW OFFICES, P.C.                              HOLLAND & HART LLP
                                                                 6
                                                                 7   By: /s/ Esther C. Rodriguez, Esq.                        By: /s/ Sydney R. Gambee, Esq.
                                                                     Esther C. Rodriguez, Esq.                                Sydney R. Gambee, Esq.
                                                                 8   Nevada Bar No. 6473                                      Nevada Bar No. 14201
                                                                     10161 Park Run Drive, Suite 150                          9555 Hillwood Drive, 2nd Floor
                                                                 9   Las Vegas, Nevada 89145                                  Las Vegas, Nevada 89134
                                                                     Attorneys for Plaintiff                                  Attorneys for Defendants Cowell & Rock
                                                                10   Carol-Lyn Liddle                                         Vault Tours, Inc.
                                                                11
Rodriguez Law Offices, P.C.




                                                                12
                              10161 Park Run Drive, Suite 150




                                                                13
                                 Las Vegas, Nevada 89145

                                    Fax (702) 320-8401
                                    Tel (702) 320-8400




                                                                14                                                  ORDER
                                                                15   IT IS SO ORDERED the hearing on Plaintiff’s Motion to Amend Complaint (ECF No. 25),
                                                                16   currently scheduled for January 17, 2019, is continued to 10:00 a.m. on February 5, 2019.
                                                                17
                                                                18
                                                                19                                                ________________________________________
                                                                                                                  U.S. MAGISTRATE JUDGE
                                                                20
                                                                21                                                       January 16, 2019
                                                                                                                  DATE: __________________________________
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                     Page 2
